 



EXHIBIT 10.2

SUBLEASE

         THIS SUBLEASE (this “Sublease”) is made and entered into as of the 14th
day of June, 2002, by and between GATEWAY, INC., a Delaware corporation
(hereinafter called “Sublandlord”), as sublandlord, and COSTAR REALTY
INFORMATION, INC., a Delaware corporation (hereinafter called “CRII”), and
COSTAR GROUP, INC., a Delaware corporation (hereinafter called “CGI”; CRII and
CGI are hereinafter collectively called “Subtenant”), jointly and severally, as
subtenant.

W I T N E S S E T H:

         WHEREAS, by that certain Amended and Restated Lease dated as of
April 15, 1999 (the “Original Lease”), as amended by that certain First
Amendment to Amended and Restated Lease Agreement dated as of April 17, 2000
(the “First Amendment”; the Original Lease and the First Amendment are
hereinafter collectively referred to with all amendments and agreements
regarding same as the “Prime Lease”), a copy of which Prime Lease is attached
hereto as Exhibit “A” and by this reference made a part hereof, Carramerica
Development, Inc., a Delaware corporation (hereinafter, together with its
successors and assigns, called “Landlord”), leased to Sublandlord the entirety
of a building located at 4535 Towne Centre Court in San Diego, California
containing approximately 41,551 gross rentable square feet (the “Premises” and
sometimes also referred to herein as the “Building”); and

         WHEREAS, subject to the consent of Landlord, Subtenant desires to
sublease from Sublandlord, and Sublandlord desires to sublease to Subtenant, the
Premises, all upon the terms and subject to the conditions and provisions
hereinafter set forth;

         NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Sublandlord and Subtenant hereby agree as follows:

         1.     Demise; Use. Sublandlord hereby leases to Subtenant and
Subtenant hereby leases from Sublandlord the Premises for the term and rental
and upon the other terms and conditions hereinafter set forth, to be used and
occupied by Subtenant solely for the purpose of general office purposes and for
no other purpose.

         2.     Term. The term of this Sublease shall commence (the
“Commencement Date”) on September 1, 2002 and, unless sooner terminated pursuant
to the provisions hereof, shall terminate on the earlier of August 31, 2007 and
the prior termination of the term of the Prime Lease. As used herein, the phrase
“Lease Year” shall mean the twelve calendar month period commencing on the Rent
Commencement Date (as hereinafter defined)(or, if the Rent Commencement Date is
not the first day of a calendar month, then commencing on the first day of the
calendar month during which the Rent Commencement Date occurs) and each
anniversary thereof, except that (a) the last Lease Year may not be twelve
calendar months and shall terminate on the last day of the term of this
Sublease, and (b) the first Lease Year shall

 



--------------------------------------------------------------------------------



 



include that period of time from the Commencement Date to and including the Rent
Commencement Date. Notwithstanding the foregoing, solely for purposes of
performing certain improvements, alterations and/or additions to the Premises,
Subtenant shall be permitted access to the Premises following Landlord’s consent
to this Sublease but prior to the Commencement Date (which Sublandlord and
Subtenant anticipate as of the time of the full execution of this Sublease shall
be on or about the date upon which this Sublease is fully executed and
Landlord’s consent hereto is obtained); provided, however, (1) in no event shall
the foregoing be deemed to be Sublandlord’s consent to any such alterations,
additions and/or improvements, which such alterations, additions and/or
improvements shall be performed in strict accordance with the terms and
provisions of this Sublease, (2) in the event that Subtenant occupies any
portion of the Premises for the conduct of its business operations therein prior
to the Commencement Date, then the Commencement Date shall be deemed to have
occurred on the date upon which Subtenant commenced the conduct of its business
from the Premises, notwithstanding that the conditions set forth above for the
occurrence of the Commencement Date have not been met, and (3) although
Subtenant shall not be obligated to pay any Minimum Rent during such pre-term
occupancy, Subtenant shall be responsible to comply with all of the other terms
and conditions of this Sublease with respect to such pre-term occupancy,
including, without limitation, the obligation to pay for any and all additional
costs (including pass-throughs from the Prime Lease) and all utilities provided
to the Premises during such period of time.



  3.   Base Rent.



           (a) Commencing on the Rent Commencement Date, Subtenant shall pay to
Sublandlord base annual rental (hereinafter called “Minimum Rent”) for the
Premises as follows:

                              Annual Minimum                     Rent Rate Per  
Annual Minimum Rent             Rentable Square   (based on 41,551   Monthly
Time Period   Foot   Rentable Square Feet)   Installments

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1st Lease Year
  $ 20.64     $ 857,612.64     $ 71,467.72  
2nd Lease Year
  $ 21.26     $ 883,374.26     $ 73,614.52  
3rd Lease Year
  $ 21.90     $ 909,966.90     $ 75,830.58  
4th Lease Year
  $ 22.55     $ 936,975.05     $ 78,081.25  
5th Lease Year
  $ 23.23     $ 965,229.73     $ 80,435.81  



    Annual Minimum Rent shall be due and payable in twelve equal installments.
Each such installment shall be due and payable in advance on the fifth day prior
to the first day of each calendar month of the term hereof. If the term of this
Sublease commences on a day other than the first day of a month or ends on a day
other than the last day of a month, Minimum Rent for such month shall be
prorated; prorated Minimum Rent for any such

2



--------------------------------------------------------------------------------



 





    partial first month of the term hereof shall be paid on the date on which
the term commences. Notwithstanding anything in this Sublease to the contrary,
Subtenant shall pay to Sublandlord the first monthly installment of Minimum Rent
due under this Sublease upon the execution and delivery of this Sublease by
Subtenant to Sublandlord.



           (b) All Minimum Rent and additional rent shall be paid without setoff
or deduction whatsoever and shall be paid to Sublandlord at its office at the
following address: Real Estate Administration, Gateway, Inc., 610 Gateway Drive
Y91, North Sioux City, South Dakota 97049 or at such other place as Sublandlord
may designate by notice to Subtenant.              (c) Sublandlord and Subtenant
acknowledge and agree that so long as Subtenant is not then in default under
this Sublease, Subtenant shall be entitled to an abatement of the Minimum Rent
due and owing under this Sublease for the first sixty (60) days of the term of
this Sublease following the Commencement Date (the expiration of such sixty
(60) day period is hereinafter referred to as the “Rent Commencement Date”);
provided, however, during such abatement period, Subtenant shall remain
responsible to pay under this Sublease any and all amounts due and owing for
additional rent due hereunder (including all pass-throughs from the Prime Lease)
and all utilities provided to the Premises.



  4.   Additional Rent; Payments; Interest.



           (a) Except for “Base Rent” (as such term is defined in the Prime
Lease and for the payment of which Subtenant shall have no obligation under this
Sublease), Subtenant shall also pay to Sublandlord all other amounts payable by
Sublandlord under the Prime Lease which are attributable to the Premises or
attributable to Subtenant, its agents, employees, customers or invitees,
including without limitation, the Operating Cost Share Rent, the Tax Share Rent,
the Parking Rent, if any, and the Additional Rent (as such terms are defined in
the Prime Lease). By way of example and not by way of limitation, charges by
Landlord for furnishing air conditioning or heating to the Premises at times in
addition to those certain times specified in the Prime Lease, costs incurred by
Landlord in repairing damage to the Building caused by an employee of Subtenant,
increased insurance premiums due as a result of Subtenant’s use of the Premises,
and amounts expended or incurred by Landlord on account of any default by
Subtenant which gives rise to a default under the Prime Lease would be amounts
payable by Subtenant pursuant to this Subsection 4(a).              (b) Each
amount due to Sublandlord pursuant to Subsection 4(a) above and each other
amount payable by Subtenant hereunder, unless a date for payment of such amount
is provided for elsewhere in this Sublease, shall be due and payable on the
fifth day following the date on which Landlord or Sublandlord has given notice
to Subtenant of the amount thereof, but in no event later than the date on which
any such amount is due and payable under the Prime Lease.              (c) All
amounts other than Minimum Rent payable to Sublandlord under this

3



--------------------------------------------------------------------------------



 





  Sublease shall be deemed to be additional rent due under this Sublease. All
past due installments of Minimum Rent and additional rent shall bear interest
from the date due until paid at the rate per annum equal to five percent (5%) in
excess of the Prime Rate (as hereinafter defined) in effect from time to time,
which rate shall change from time to time as of the effective date of each
change in the Prime Rate, unless a lesser rate shall then be the maximum rate
permissible by law with respect thereto, in which event said lesser rate shall
be charged. For the purposes of this Sublease, the term “Prime Rate” shall mean
the rate of interest announced from time to time by Bank One, N.A. as its prime
or corporate base rate.



           (d) Subtenant shall pay Landlord on the due dates for services
requested by Subtenant which are billed by Landlord directly to Subtenant rather
than Sublandlord.              (e) In addition to the Minimum Rent payable
pursuant to Section 3 above, from and after the Commencement Date, for each
calendar year of the term, Subtenant, as additional rent, shall pay Subtenant’s
Percentage Share (which Sublandlord and Subtenant acknowledge and agree is equal
to 100%) of Operating Cost Share Rent, Tax Share Rent, Parking Rent, if any, and
Additional Rent payable by Sublandlord for the then current calendar year.
Sublandlord shall give Subtenant written notice of Sublandlord’s estimate of the
amount of additional rent per month payable pursuant to this Subsection for each
calendar year following Sublandlord’s receipt of Landlord’s estimate of such
amounts payable under the Prime Lease. Thereafter, the additional rent payable
pursuant to this Subsection shall be determined and adjusted in accordance with
the provisions below.



           (f) The determination and adjustment of additional rent contemplated
under Subsection 4(e) above shall be made in accordance with the following
procedures:



           (1) Upon receipt of a statement from Landlord specifying the
estimated Operating Cost Share Rent, Tax Share Rent, Parking Rent, if any, and
Additional Rent to be charged to Sublandlord under the Prime Lease with respect
to each calendar year, or as soon after receipt of such statement as
practicable, Sublandlord shall give Subtenant written notice of its estimate of
additional rent payable under Subsection 4(e) for the ensuing calendar year,
which estimate shall be prepared based on the estimate received from Landlord
(as Landlord’s estimate may change from time to time), together with a copy of
the statement received from Landlord. Sublandlord’s estimate of additional rent
to be paid by Subtenant pursuant to this Sublease shall not exceed Subtenant’s
Percentage Share of Landlord’s estimate delivered to Sublandlord pursuant to the
Prime Lease (as Landlord’s estimate may change from time to time). On or before
the first day of each month during each calendar year, Subtenant shall pay to
Sublandlord as additional rent one-twelfth (1/12th) of such estimated amount
together with the Minimum Rent.              (2) In the event Sublandlord’s
notice set forth in Subsection 4(f)(1) is not given in December of the calendar
year preceding the calendar year for which Sublandlord’s notice is applicable,
as the case may be, then until the

4



--------------------------------------------------------------------------------



 





  calendar month after such notice is delivered by Sublandlord, Subtenant shall
continue to pay to Sublandlord monthly, during the ensuing calendar year,
estimated payments equal to the amounts payable hereunder during the calendar
year just ended. Upon receipt of any such post-December notice Subtenant shall
(i) commence as of the immediately following calendar month, and continue for
the remainder of the calendar year, to pay to Sublandlord monthly such new
estimated payments and (ii) if the monthly installment of the new estimate of
such additional rent is greater than the monthly installment of the estimate for
the previous calendar year, pay to Sublandlord within thirty (30) days of the
receipt of such notice an amount equal to the difference of such monthly
installment multiplied by the number of full and partial calendar months of such
year preceding the delivery of such notice.



           (3) Within thirty (30) days after the receipt by Sublandlord of a
final statement of such costs from Landlord with respect to each calendar year,
Sublandlord shall deliver to Subtenant a statement of the adjustment to be made
pursuant to Section 4(f) hereof for the calendar year just ended, together with
a copy of the statement received by Sublandlord from Landlord. If on the basis
of such statement Subtenant owes an amount that is less than the estimated
payments for the calendar year just ended previously paid by Subtenant,
Sublandlord shall credit such excess to the next payments of rent coming due or,
if the term of this Sublease is about to expire, so long as Subtenant is not in
default under this Sublease, promptly refund such excess to Subtenant. If on the
basis of such statement Subtenant owes an amount that is more than the estimated
payments for the calendar year just ended previously made by Subtenant,
Subtenant shall pay the deficiency to Sublandlord within thirty (30) days after
delivery of the statement from Sublandlord to Subtenant.              (4) For
partial calendar years during the term of this Sublease, the amount of
additional rent payable pursuant to Subsection 4(f) that is applicable to that
partial calendar year shall be prorated based on the ratio of the number of days
of such partial calendar year falling during the term of this Sublease to 365.
The expiration or earlier termination of this Sublease shall not affect the
obligations of Sublandlord and Subtenant pursuant to this Section 4, and such
obligations shall survive and remain to be performed after any expiration or
earlier termination of this Sublease.



  5.   Condition of Premises and Construction of Improvements.



           Subtenant hereby acknowledges and agrees that it is to demise the
Premises in an “as-is” condition and Subtenant’s taking possession of the
Premises shall be conclusive evidence as against Subtenant that the Premises
were in good order and satisfactory condition when Subtenant took possession. No
promise of Sublandlord to alter, remodel or improve the Premises, and no
representation respecting the condition of the Premises have been made by
Sublandlord to Subtenant. Upon the expiration of the term hereof, or upon any
earlier termination of the term hereof or of Subtenant’s right to possession,
Subtenant shall surrender the Premises in at least as good condition as at the

5



--------------------------------------------------------------------------------



 





  commencement of the term of this Sublease, ordinary wear and tear excepted.



  6.   The Prime Lease.



           (a) This Sublease and all rights of Subtenant hereunder and with
respect to the Premises are subject to the terms, conditions and provisions of
the Prime Lease. Subtenant hereby assumes and agrees to perform faithfully and
be bound by, with respect to the Premises, all of Sublandlord’s obligations,
covenants, agreements and liabilities under the Prime Lease and all terms,
conditions, provisions and restrictions contained in the Prime Lease except:



           (i) for the payment of “Base Rent” (as such term is defined in the
Prime Lease);              (ii) that Subtenant shall not have any obligations to
construct or install tenant improvements except as may be provided herein; and  
           (iii) that the following provisions of the Prime Lease do not apply
to this Sublease: any provisions in the Prime Lease allowing or purporting to
allow Sublandlord any rent concessions or abatements or construction or
refurbishment allowances, any provisions allowing Sublandlord to extend or renew
the term of the Prime Lease (including, without limitation, Section 30 of the
Prime Lease), any provisions of the Prime Lease granting any option to purchase
or lease the Building or any other space in the Building or Project (including,
without limitation, Section 39 of the Prime Lease), Section 17.E. of the Prime
Lease, Section 26.J. of the Prime Lease, Section 28.H. of the Prime Lease, and
Section 36 of the Prime Lease.



           (b) Without limitation of the foregoing:



           (i) Subtenant shall not make any changes, alterations or additions in
or to the Premises except as otherwise expressly provided herein. In connection
therewith, Sublandlord and Subtenant acknowledge and agree that Subtenant may
desire to make certain alterations, additions and/or improvements to the
Premises following its occupancy thereof (hereinafter referred to as the
“Subtenant Work”). Such Subtenant Work shall be performed at the sole cost and
expense of Subtenant and shall strictly conform to all the terms and provisions
of the Prime Lease. Subtenant shall obtain the approval of both the Landlord and
Sublandlord with respect to any and all aspects of the Subtenant Work prior to
commencing same;              (ii) If Subtenant desires to take any other action
and the Prime Lease would require that Sublandlord obtain the consent of
Landlord before undertaking any action of the same kind, Subtenant shall not
undertake the same without the prior written consent of Sublandlord. Sublandlord
may condition its consent on the consent of Landlord being obtained and may
require Subtenant to contact Landlord directly for such consent;

6



--------------------------------------------------------------------------------



 





           (iii) All rights given to Landlord and its agents and representatives
by the Prime Lease to enter the premises covered by the Prime Lease shall inure
to the benefit of Sublandlord and their respective agents and representatives
with respect to the Premises;              (iv) Sublandlord shall also have all
other rights, and all privileges, options, reservations and remedies, granted or
allowed to, or held by, Landlord under the Prime Lease;    
         (v) Subtenant shall maintain insurance of the kinds and in the amounts
required to be maintained by Sublandlord under the Prime Lease. All policies of
liability insurance shall name as additional insureds the Landlord and
Sublandlord and their respective officers, directors or partners, as the case
may be, and the respective agents and employees of each of them; and    
         (vi) Subtenant shall not do anything or suffer or permit anything to be
done which could result in a default under the Prime Lease or permit the Prime
Lease to be canceled or terminated.



           (c) Notwithstanding anything contained herein or in the Prime Lease
which may appear to be to the contrary, Sublandlord and Subtenant hereby agree
as follows:



           (i) (A) Subtenant shall not, without the prior written consent of
Sublandlord, assign, mortgage, pledge, hypothecate or otherwise transfer or
permit the transfer of this Sublease or any interest of Subtenant in this
Sublease, by operation of law or otherwise, or permit the use of the Premises or
any part thereof by any persons other than Subtenant and Subtenant’s employees,
or sublet the Premises or any part thereof. Sublandlord shall not unreasonably
withhold, condition or delay its consent to any such transfer; provided,
however, it shall not be unreasonable for Sublandlord to withhold its consent to
such transfer if (1) Subtenant is then in default under any of the terms and
conditions of this Sublease, (2) the proposed transferee is not sufficiently
creditworthy, in Sublandlord’s sole determination, and (3) the proposed
transferee is a competitor of Sublandlord or is a governmental agency (the
foregoing reasons are not meant to be an exhaustive list of the bases upon which
Sublandlord may withhold its consent to such a transfer);    
               (B) Notwithstanding the foregoing, in no event shall Subtenant be
obligated to obtain the consent of Sublandlord in connection with any sub-sublet
of all or any portion of the Premises to any entity which is in control of,
under common control, or controlled by, Subtenant (any such entity is referred
to herein as an “Affiliate”) or an assignment of Subtenant’s interest hereunder
to any Affiliate of Subtenant or in connection with the merger, consolidation or
reorganization of Subtenant with any other entity or the sale of all or
substantially all of Subtenant’s

7



--------------------------------------------------------------------------------



 





  stock or assets provided the following conditions are met: (1) to the extent
that the Landlord’s consent under the Prime Lease is required in connection with
such a transfer, Subtenant obtains same at its sole cost and expense and
provides evidence of same to Sublandlord, (2) Subtenant provides written notice
to Sublandlord and Landlord not less than ten (10) business days prior to the
effectiveness of such transfer, (3) in the case of a sub-sublet or actual
assignment of this Sublease (as opposed to a transfer by operation of law, such
as a merger), such sub-subtenant or assignee enters into an agreement in form
and content reasonably satisfactory to Sublandlord assuming all of the
obligations of the Subtenant hereunder, whether accruing prior to or after the
effectiveness of the transfer, (4) there is no release of the Subtenant in
connection with any such transfer, (5) the net worth of the Subtenant entity
which is liable for the terms and provisions of this Sublease immediately
following such transfer is satisfactory to Sublandlord, and (6) no default has
occurred under this Sublease beyond applicable notice and cure periods (the
transfers noted in this clause (B) are referred to herein as “Permitted
Transfers”);



           (C) Further, other than in connection with any Permitted Transfers,
in the event of any assignment of this Sublease or sub-sublease of the Premises
by Subtenant, Subtenant shall pay to Sublandlord fifty percent (50%) of any
consideration received by Subtenant for such assignment or sub-sublease, as the
case may be, in excess of the rent payable under this Sublease and the
reasonable actual out-of-pocket cost incurred by Subtenant solely for brokerage
commissions, legal fees and any costs of alterations necessary to effect such
transfer, such payment to be provided to Sublandlord no later than thirty
(30) days after the determination thereof and the date such excess rent is
received by Subtenant;



           (ii) neither rental nor other payments hereunder shall abate by
reason of any damage to or destruction of the Premises, the premises subject to
the Prime Lease, or the Building or any part thereof, unless, and then only to
the extent that, rental and such other payments actually abate under the Prime
Lease with respect to the Premises on account of such event;    
         (iii) notwithstanding clause (c)(ii) above, in the event that
Sublandlord receives an abatement of rent due under the Prime Lease pursuant to
the provisions of Section 4.F. thereof, then Subtenant shall be entitled the
same abatement of rent under this Sublease;              (iv) Subtenant shall
not have any right to any portion of the proceeds of any award for a
condemnation or other taking, or a conveyance in lieu thereof, of all or any
portion of the Premises;              (v) If the Prime Lease gives Sublandlord
any right to terminate the

8



--------------------------------------------------------------------------------



 





  Prime Lease in the event of any casualty or condemnation of the Premises, so
long as (1) Subtenant is not in default under this Sublease beyond applicable
notice and cure periods, and (2) such right to so terminate the Prime Lease is
then effective and applicable, Subtenant shall be entitled to the same right to
so terminate this Sublease as afforded to Sublandlord under the Prime Lease
except that Subtenant shall be required to give notice to Sublandlord of such
election to so terminate this Sublease with sufficient time so as to provide
Sublandlord with not less than ten (10) business days following Sublandlord’s
receipt of such written notice of Subtenant’s election to so terminate this
Sublease to permit Sublandlord to elect to terminate the Prime Lease pursuant to
the terms and conditions of the Prime Lease;              (vi) Notwithstanding
anything contained in Section 22.J. of the Prime Lease, following a written
request from Subtenant, Sublandlord shall subordinate any statutory or
contractual lien and security interest it may have on Subtenant’s equipment,
furniture, moveable trade fixtures or other personal property owned by Subtenant
and kept at the Premises to the lien of any bona fide vendor or institutional
lender providing financing for Subtenant to acquire such equipment, furniture,
moveable trade fixtures or other personal property, such subordination to be
pursuant to an instrument which is reasonably satisfactory to Sublandlord;    
         (vii) Subtenant shall not have any right to exercise or have
Sublandlord exercise any option under the Prime Lease, including, without
limitation, any option to extend the term of the Prime Lease or lease additional
space; and              (viii) In the event of any conflict between the terms,
conditions and provisions of the Prime Lease and of this Sublease, the terms,
conditions and provisions of this Sublease shall, in all instances, govern and
control.



           (d) It is expressly understood and agreed that Sublandlord does not
assume and shall not have any of the obligations or liabilities of Landlord
under the Prime Lease and that Sublandlord is not making the representations,
warranties or indemnifications, if any, made by Landlord in the Prime Lease.
With respect to work, services, repairs and restoration or the performance of
other obligations required of Landlord under the Prime Lease, Sublandlord’s sole
obligation with respect thereto shall be to request the same, upon written
request from Subtenant, and to use reasonable efforts, at Subtenant’s sole cost
and expense, to obtain the same from Landlord. Sublandlord shall not be liable
in damages, nor shall rent abate hereunder, for or on account of any failure by
Landlord to perform the obligations and duties imposed on it under the Prime
Lease. Sublandlord and Subtenant acknowledge and agree that any repair,
maintenance and/or replacement obligations with respect to the Premises which
are the responsibility of the Sublandlord, as tenant under the Prime Lease,
shall be performed by Subtenant at Subtenant’s sole cost and expense. In the
event that a condition exists in the Premises that Landlord is obligated to
repair under the terms of the Prime Lease, Subtenant shall so advise
Sublandlord, and Sublandlord, in turn, shall promptly advise Landlord thereof.
At Subtenant’s request, in the event that Landlord fails to fulfill any repair
or maintenance obligation under the terms of the

9



--------------------------------------------------------------------------------



 





  Prime Lease with respect to the Premises, Sublandlord shall use its good
faith, due diligent and commercially reasonable efforts to have Landlord fulfill
such repair and maintenance obligations, all of which reasonable efforts shall
at be Subtenant’s sole cost and expense. All such amounts which are payable by
Subtenant hereunder shall be deemed additional rent due under this Sublease.
Sublandlord and Subtenant acknowledge and agree that the provisions of
Section 26.J. of the Prime Lease provide the “Tenant” under the Prime Lease
certain self-help and offset rights under the Prime Lease in the event of a
default thereunder by the Landlord. In connection therewith, in the event of
such a default by the Landlord under the Prime Lease, upon written request by
Subtenant, Sublandlord shall be entitled (but shall have no obligation) to take
such steps as are reasonably necessary and permitted under the Prime Lease to
effect such self-help and offset rights under the Prime Lease. Subtenant hereby
covenants and agrees that it shall be responsible to reimburse to Sublandlord
any and all of the costs and expenses incurred by Sublandlord in effecting such
cure, to the extent same are not offset against the rent owed by Sublandlord
under the Prime Lease. Such amounts shall be deemed additional rent due and
owing under this Sublease. Alternatively, Sublandlord may elect to have
Subtenant perform such self-help rights under the Prime Lease upon the following
terms and conditions: (i) such rights are exercised by Subtenant at its sole
cost and expense, (ii) Subtenant obtains the prior written approval by
Sublandlord of the acts to be taken by Subtenant with respect to such self-help
rights and (iii) Subtenant performs such self-help rights in strict accordance
with the terms and provisions of the Prime Lease. In the event that Subtenant
performs such self-help acts in accordance with the foregoing terms and
provisions and as a result thereof, Sublandlord receives an offset of the rent
due under the Prime Lease, then Subtenant shall receive the same offset against
the rent due under this Sublease.



           (e) Nothing contained in this Sublease shall be construed to create
privity of estate or contract between Subtenant and Landlord, except the
agreements of Subtenant in Sections 10 and 11 hereof in favor of Landlord, and
then only to the extent of the same.              (f) Sublandlord hereby
represents and warrants as to the following: (i) as of the date of Sublandlord’s
execution of this Sublease, Sublandlord has received no notice of default under
the Prime Lease from Landlord, (ii) as of the date of Sublandlord’s execution of
this Sublease, Sublandlord has not forwarded any notice of default to Landlord
under the Prime Lease which has not been cured, and (iii) as of the date of
Sublandlord’s execution of this Sublease, to Sublandlord’s actual knowledge
(with no investigation or inquiry), Sublandlord has received no notice that the
Premises is not in compliance with applicable laws, codes, rules and/or
regulations of applicable governing authorities.



           (g) Subject to the terms and provisions of the Prime Lease and this
Sublease, so long as Subtenant shall perform all of its obligations under this
Sublease, Subtenant shall enjoy peaceful and quiet possession of the Premises in
accordance with the terms and provisions of this Sublease against any party
claiming through or under Sublandlord. In addition to the foregoing, Sublandlord
hereby covenants and agrees that it shall not enter into any modification or
amendment to the Prime Lease which materially and

10



--------------------------------------------------------------------------------



 





  adversely affect Subtenant’s rights under this Sublease.



  7.   Default by Subtenant.



           (a) Upon the happening of any of the following:



           (i) Subtenant fails to pay any Minimum Rent within five (5) days
after the date it is due;              (ii) Subtenant fails to pay any other
amount due from Subtenant hereunder and such failure continues for three
(3) days after notice thereof from Sublandlord to Subtenant;    
         (iii) Subtenant fails to perform or observe any other covenant or
agreement set forth in this Sublease and such failure continues for seven
(7) days after notice thereof from Sublandlord to Subtenant; or    
         (iv) any other event occurs which involves Subtenant or the Premises
and which would constitute a default under the Prime Lease if it involved
Sublandlord or the premises covered by the Prime Lease;



    Subtenant shall be deemed to be in default hereunder, and Sublandlord may
exercise, without limitation of any other rights and remedies available to it
hereunder or at law or in equity, any and all rights and remedies of Landlord
set forth in the Prime Lease in the event of a default by Sublandlord
thereunder.



           (b) In the event Subtenant fails or refuses to make any payment or
perform any covenant or agreement to be performed hereunder by Subtenant,
Sublandlord may make such payment or undertake to perform such covenant or
agreement (but shall not have any obligation to Subtenant to do so). In such
event, amounts so paid and amounts expended in undertaking such performance,
together with all costs, expenses and attorneys’ fees incurred by Sublandlord in
connection therewith, shall be additional rent hereunder.

         8.     Nonwaiver. Failure of Sublandlord to declare any default or
delay in taking any action in connection therewith shall not waive such default.
No receipt of moneys by Sublandlord from Subtenant after the termination in any
way of the term or of Subtenant’s right of possession hereunder or after the
giving of any notice shall reinstate, continue or extend the term or affect any
notice given to Subtenant or any suit commenced or judgment entered prior to
receipt of such moneys.

         9.     Cumulative Rights and Remedies. All rights and remedies of
Sublandlord under this Sublease shall be cumulative and none shall exclude any
other rights or remedies allowed by law.

11



--------------------------------------------------------------------------------



 



         10.     Waiver of Claims and Indemnity.

                  (a) Subtenant hereby releases and waives any and all claims
against Landlord and Sublandlord and each of their respective officers,
directors, partners, agents and employees for injury or damage to person,
property or business sustained in or about the Building or the Premises by
Subtenant other than by reason of gross negligence or willful misconduct and
except in any case which would render this release and waiver void under law.



           (b) Subtenant agrees to indemnify, defend and hold harmless Landlord
and its beneficiaries, Sublandlord and the managing agent of the Building and
each of their respective officers, directors, partners, agents and employees,
from and against any and all claims, demands, costs and expenses of every kind
and nature, including attorneys’ fees and litigation expenses, arising from
Subtenant’s occupancy of the Premises, Subtenant’s construction of any leasehold
improvements in the Premises or from any breach or default on the part of
Subtenant in the performance of any agreement or covenant of Subtenant to be
performed or performed under this Sublease or pursuant to the terms of this
Sublease, or from any act or neglect of Subtenant or its agents, officers,
employees, guests, servants, invitees or customers in or about the Premises. In
case any such proceeding is brought against any of said indemnified parties,
Subtenant covenants, if requested by Sublandlord, to defend such proceeding at
its sole cost and expense by legal counsel reasonably satisfactory to
Sublandlord.

         11.     Waiver of Subrogation. Anything in this Sublease to the
contrary notwithstanding, Sublandlord and Subtenant each hereby waive any and
all rights of recovery, claims, actions or causes of action against the other
and the officers, directors, partners, agents and employees of each of them, and
Subtenant hereby waives any and all rights of recovery, claims, actions or
causes of action against Landlord and its agents and employees for any loss or
damage that may occur to the Premises or any improvements thereto, or any
personal property of any person therein or in the Building, by reason of fire,
the elements or any other cause insured against under valid and collectible fire
and extended coverage insurance policies, regardless of cause or origin,
including negligence, except in any case which would render this waiver void
under law, to the extent that such loss or damage is actually recovered under
said insurance policies.

         12.     Brokerage Commissions. Each party hereby represents and
warrants to the other that other than Julien J. Studley, Inc. and BRE Commercial
Real Estate (whose commissions shall be paid by Sublandlord) it has had no
dealings with any real estate broker or agent in connection with this Sublease,
and that it knows of no real estate broker or agent who is or might be entitled
to a commission in connection with this Sublease. Each party agrees to protect,
defend, indemnify and hold the other harmless from and against any and all
claims inconsistent with the foregoing representations and warranties for any
brokerage, finder’s or similar fee or commission in connection with this
Sublease, if such claims are based on or relate to any act of the indemnifying
party which is contrary to the foregoing representations and warranties.

         13.     Successors and Assigns. This Sublease shall be binding upon and
inure to the benefit of the successors and assigns of Sublandlord and shall be
binding upon and inure to the benefit of the successors of Subtenant and, to the
extent any such assignment may be approved,

12



--------------------------------------------------------------------------------



 



Subtenant’s assigns. The provisions of Subsection 6(e) and Sections 10 and 11
hereof shall inure to the benefit of the successors and assigns of Landlord.

         14.     Entire Agreement. This Sublease contains all the terms,
covenants, conditions and agreements between Sublandlord and Subtenant relating
in any manner to the rental, use and occupancy of the Premises. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect. The terms, covenants and conditions of this Sublease cannot be
altered, changed, modified or added to except by a written instrument signed by
Sublandlord and Subtenant.

         15.     Notices.

                  (a) In the event any notice from the Landlord or otherwise
relating to the Prime Lease is delivered to the Premises or is otherwise
received by Subtenant, Subtenant shall, as soon thereafter as possible, but in
any event within twenty-four (24) hours, deliver such notice to Sublandlord if
such notice is written or advise Sublandlord thereof by telephone if such notice
is oral.



           (b) Notices and demands required or permitted to be given by either
party to the other with respect hereto or to the Premises shall be in writing
and shall not be effective for any purpose unless the same shall be served
either by personal delivery with a receipt requested, by overnight air courier
service or by United States certified or registered mail, return receipt
requested, postage prepaid; provided, however, that all notices of default shall
be served either by personal delivery with a receipt requested or by overnight
air courier service, addressed as follows:

      if to Sublandlord:   c/o GATEWAY, INC.
Real Estate Administration
610 Gateway Drive Y91
North Sioux City, South Dakota 97049   and   c/o GATEWAY, INC.
14303 Gateway Place
Poway, California 92064
Attn: General Counsel   if to Subtenant:   COSTAR REALTY INFORMATION, INC.
4535 Towne Centre Court
San Diego, California
Attn.: Facility Manager   and   COSTAR GROUP, INC.
2 Bethesda Metro Center, 10th Floor
Bethesda, Maryland 20814
Attn: Director of Facilities



      Notices and demands shall be deemed to have been given two (2) days after
mailing, if mailed, or, if made by personal delivery or by overnight air courier
service, then upon

13



--------------------------------------------------------------------------------



 





      such delivery. Either party may change its address for receipt of notices
by giving notice to the other party.

         16.     Authority. Subject to Section 19 hereof, each party represents
and warrants to the other that this Sublease has been duly authorized, executed
and delivered by and on behalf of such party and constitutes the valid,
enforceable and binding agreement of such party.

         17.     Limitation on Liability. Sublandlord shall not be liable for
personal injury or property damage to Subtenant, its officers, agents,
employees, invitees, guests, licensees or any other person in the Premises,
regardless of how such injury or damage may be caused; provided, however solely
as such waiver relates to claims of property damage, the foregoing shall not
limit or restrict any liability which may arise solely and directly due to the
gross negligence or willful misconduct of Sublandlord. Any property of Subtenant
kept or stored in the Premises shall be kept or stored at the sole risk of
Subtenant. Subtenant shall hold Sublandlord harmless from any claims arising out
of any personal injury or property damage occurring in the Premises, including
subrogation claims by Subtenant’s insurance carrier(s) except to the extent
noted in the first sentence of this Section 17.

         18.     Consents and Approvals. In any instance when Sublandlord’s
consent or approval is required under this Sublease, Sublandlord’s refusal to
consent to or approve any matter or thing shall be deemed reasonable if, among
other matters, such consent or approval is required under the provisions of the
Prime Lease incorporated herein by reference but has not been obtained from
Landlord. Except as otherwise provided herein, Sublandlord shall not
unreasonably withhold or delay its consent to or approval of a matter if such
consent or approval is required under the provisions of the Prime Lease and
Landlord has consented to or approved of such matter. If Subtenant shall seek
the approval by or consent of Sublandlord and Sublandlord shall fail or refuse
to give such consent or approval, Subtenant shall not be entitled to any damages
for any withholding or delay of such approval or consent by Sublandlord, it
being agreed that Subtenant’s sole remedy in connection with an alleged wrongful
refusal or failure to approve or consent shall be an action for injunction or
specific performance shall be available only in those cases where Sublandlord
shall have expressly agreed in this Sublease not to unreasonably withhold or
delay its consent.

         19.     Consent of Landlord. The obligations of Sublandlord and
Subtenant under this Sublease are conditioned and contingent upon the Landlord
consenting hereto. In the event Landlord’s consent is not obtained within thirty
(30) days after the date hereof this Sublease shall automatically terminate and
become null and void, and neither Sublandlord nor Subtenant shall have any
further obligations or liability hereunder or to each other with respect to the
Premises. Sublandlord hereby covenants and agrees to use its commercially
reasonable efforts to obtain Landlord’s consent to this Sublease as promptly as
reasonably possible following the full execution and delivery of this Sublease.

         20.     Examination. Submission of this instrument for examination or
signature by Subtenant does not constitute a reservation of or option for the
Premises or in any manner bind Sublandlord, and no lease, sublease or obligation
on Sublandlord shall arise until this instrument is signed and delivered by
Sublandlord and Subtenant and the consent of Landlord is obtained as described
in Section 19 above.

14



--------------------------------------------------------------------------------



 



         21.     Security Deposit. Subtenant concurrently with the execution of
this Sublease, shall deposit with Sublandlord the sum of $284,440.41 (which
Sublandlord and Subtenant acknowledge and agree is equal to three (3) months’
gross rent due under this Sublease) as security for the faithful performance by
Subtenant of all terms, covenants and conditions of this Sublease in the form of
a letter of credit as more particularly set forth below. Such letter of credit
shall be in a form consistent with that form of letter of credit attached to
this Sublease as Exhibit “C” and issued upon a bank with a minimum long term
capital rating of “AA”, with a branch in San Diego, California for purposes of
Sublandlord’s ability to draw thereon and shall otherwise be satisfactory to
Sublandlord (in its sole and absolute discretion). Further, such letter of
credit shall be irrevocable, “evergreen”, “clean” and in the full amount
required naming Sublandlord as beneficiary, and providing for partial and
multiple draws and shall otherwise be satisfactory to Sublandlord as set forth
hereinabove. Such letter of credit shall be held by Sublandlord as security for
the faithful performance by Subtenant of all terms, covenants and conditions of
this Sublease. Subtenant agrees that Sublandlord may apply (or draw upon, as the
case may be) the security deposit to remedy any failure by Subtenant to repair
or maintain the Premises or to perform any other terms, covenants and conditions
contained herein or make any payment owing hereunder, all following the
expiration of applicable notice and cure periods. If Subtenant has kept and
performed all terms, covenants and conditions of this Sublease during the term,
Sublandlord will, within thirty (30) days after the expiration hereof, promptly
return the security deposit to Subtenant or the last permitted assignee of
Subtenant’s interest hereunder. Should Sublandlord use (or draw upon, as the
case may be) any portion of the security deposit to cure any default by
Subtenant hereunder, Subtenant shall forthwith replenish the security deposit to
the original amount. Sublandlord shall not be required to keep the security
deposit separate from its general funds, and Subtenant shall not be entitled to
interest on any such deposit. Subtenant hereby acknowledges and agrees that
Sublandlord may draw upon such letter of credit at such time as Sublandlord is
permitted to do so under this paragraph 21 or if Subtenant fails to provide
Sublandlord with a replacement letter of credit no later than thirty (30) days
prior to the expiration date of any then held letter of credit in Sublandlord’s
possession. In the event Sublandlord draws down such letter of credit, then
Sublandlord shall hold such cash security deposit in accordance with the terms
and provisions of this paragraph 21.

         22. Furniture. Sublandlord and Subtenant acknowledge and agree that
Subtenant shall be entitled to use, at no additional cost, fee or charge to
Subtenant imposed by Sublandlord, the furniture currently located within the
Premises and scheduled on Exhibit “B” hereto (the “Furniture”) during the term
of this Sublease, and any extensions thereof. During the term of this Sublease,
Subtenant shall be responsible, at Subtenant’s sole cost and expense, to
maintain such Furniture in good condition and repair and shall surrender same to
Sublandlord upon the expiration of the term of this Sublease or earlier
termination hereof in good condition and repair, subject to reasonable wear and
tear from Subtenant’s use of such Furniture during the term of this Sublease.
Subtenant acknowledges and agrees that it shall accept such furniture in its
“as-is” condition and in no event does Sublandlord make any representation or
warranty of any kind with respect to the Furniture or its adequacy for
Subtenant’s purposes and Sublandlord hereby disclaims the delivery of any such
warranties, including any warranty of merchantability, fitness for a particular
purpose or any thing or nature whatsoever.

15



--------------------------------------------------------------------------------



 



         23.     Security System. Sublandlord and Subtenant acknowledge and
agree that there is currently located within the Premises a security system
servicing the Premises (except that Sublandlord acknowledge and agree that the
data processing equipment (the “Data Equipment”) for such security system is
located in a building adjacent to the Premises. Subtenant shall be entitled to
use, at no additional cost, fee or charge to Subtenant imposed by Sublandlord,
the security system currently located within the Premises and scheduled on
Exhibit “B-1” attached hereto (the “Security System”) during the term of this
Sublease, and any extensions thereof. Subtenant shall be responsible, at
Subtenant’s sole cost and expense, to surrender such Security System to
Sublandlord upon the expiration of the term of this Sublease or earlier
termination hereof in the condition and in the manner required under the Prime
Lease. Subtenant acknowledges and agrees it shall accept such security system in
its “as-is” condition and that in no event does Sublandlord make any
representation or warranty of any kind with respect to the Security System or
its adequacy for Subtenant’s purposes and Sublandlord hereby disclaims the
delivery of any such warranties, including any warranty of merchantability,
fitness for a particular purpose or any thing or nature whatsoever. Further,
Subtenant hereby acknowledges and agrees that in no event shall Subtenant have
any right to use or access the Data Equipment.

         24.     Server Infrastructure Network. Sublandlord and Subtenant
acknowledge and agree that there is currently located within the Premises server
room hardware, air conditioners and a fire suppression system (and related
furniture). Subtenant shall be entitled to use, at no additional cost, fee or
charge to Subtenant imposed by Sublandlord, such server room hardware, air
conditioners and a fire suppression system (and related furniture currently
located within the Premises and scheduled on Exhibit “B-2” attached hereto (the
“Server Infrastructure Network”) during the term of this Sublease, and any
extensions thereof. Subtenant shall be responsible, at Subtenant’s sole cost and
expense, to surrender such Server Infrastructure Network to Sublandlord upon the
expiration of the term of this Sublease or earlier termination hereof in the
condition and in the manner required under the Prime Lease. Subtenant
acknowledges and agrees it shall accept such Server Infrastructure Network in
its “as-is” condition and that in no event does Sublandlord make any
representation or warranty of any kind with respect to the Server Infrastructure
Network or its adequacy for Subtenant’s purposes and Sublandlord hereby
disclaims the delivery of any such warranties, including any warranty of
merchantability, fitness for a particular purpose or any thing or nature
whatsoever.

         25.     Parking. During the term of this Sublease, so long as Subtenant
is not in default under this Sublease, Subtenant and its employees shall be
entitled to use Subtenant’s Percentage Share of the parking rights granted to
Sublandlord, as Tenant, under the Prime Lease, including, without limitation,
the terms and provisions of Section 4.G. of the Prime Lease. Subtenant
acknowledges and agrees that its right to use such parking area shall be upon
the terms and conditions set forth in the Prime Lease, including, without
limitation, any and all regulations promulgated by Landlord with respect
thereto.

         26.     Signage. Sublandlord and Subtenant hereby acknowledge and agree
that so long as Subtenant is not in default under this Sublease, Subtenant shall
be granted the right provided to Sublandlord, as Tenant under the Prime Lease,
to install the Building Sign as set

16



--------------------------------------------------------------------------------



 



forth in Section 31 of the Prime Lease, subject to the following terms and
conditions: (i) in no event shall Subtenant be permitted to install such
Building Sign unless and until Subtenant obtains any and all necessary approvals
in connection therewith, including, without limitation, the approval of
Landlord, Sublandlord and any necessary governmental entity or agency having
jurisdiction over the Premises; and (ii) Subtenant shall comply with all the
terms and provisions of the Prime Lease and this Sublease in connection with the
installation of same. Further, Sublandlord and Subtenant acknowledge and agree
that subject to approval by Sublandlord (such approval not to be unreasonably
withheld, conditioned or delayed) and Landlord, Subtenant shall have the right
to utilize Subtenant’s Percentage Share of the remaining signage rights granted
to Sublandlord under the Prime Lease, at Subtenant’s sole cost and expense. Such
signage rights shall be subject to clauses (i) and (ii) set forth hereinabove
with respect to the Building Sign. Any and all signage installed by Subtenant at
the Premises shall be the responsibility and at the sole cost of Subtenant to
repair, maintain, replace, and remove upon the expiration of the term of this
Sublease or earlier termination hereof. Subtenant shall repair any damage caused
to the Premises as a result of any such repair, maintenance, placement and/or
removal of such signage.

         27.     Option to Extend. Sublandlord and Subtenant acknowledge and
agree that Subtenant shall have the right to extend the term of this Sublease
through August 31, 2012 (which is the expiration of the term of the Prime Lease)
upon the following terms and conditions: (i) Subtenant shall provide Sublandlord
with prior written notice of Subtenant’s election to so extend the term of this
Sublease not less than nine (9) months prior the expiration of the then current
term of this Sublease, time being of the essence; (ii) all of the terms and
conditions of such extension term shall be the same as during the initial term
of this Sublease except that the Minimum Rent shall be equal to the then current
fair market rental rate for the Premises as agreed to between Sublandlord and
Subtenant in their reasonable and good faith determination (if Sublandlord and
Subtenant are unable to agree upon the then current fair market rental rate for
the Premises within thirty (30) days following Sublandlord’s receipt of
Subtenant’s exercise of its option to extend the Sublease term as set forth
herein, then the parties shall submit such dispute to arbitration in accordance
with the then current rules of the American Arbitration Association in order to
resolve such dispute, with each party bearing one-half (1/2) of the cost of such
arbitration); and (iii) Subtenant shall have no right to extend the term of this
Sublease (a) if upon the exercise thereof by Subtenant and/or on the date upon
which such extended term is to begin Subtenant is in default under this Sublease
and/or (b) if Subtenant has assigned this Sublease or sublet all or any portion
of the Premises to any party other than an Affiliate (as defined in
Section 6(c)(i) of this Sublease).

         28.     Counterparts; Execution; Joint and Several Liability. This
Sublease may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
Signature pages may be detached from the counterparts and attached to a single
copy of this Sublease to physically form one document. This Sublease may also be
delivered by telefacsimile and any signature of a party on a telefacsimile copy
shall be binding. Any party delivering an executed counterpart of this Sublease
by telefacsimile shall also deliver by overnight service to the other party or
parties an original counterpart of this Sublease, provided the failure to
deliver an original counterpart shall not affect the validity, enforceability
and binding effect of this Sublease. The obligations of CRII and CGI shall be

17



--------------------------------------------------------------------------------



 



joint and several and each of CRII and CGI shall be fully liable for the
obligations imposed on the Subtenant under this Sublease regardless of the
obligations of the other party. In no event shall Sublandlord be required to
proceed against one of the parties comprising Subtenant hereunder prior to
proceeding under this Sublease against the other party comprising Subtenant
hereunder.

         IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this
Sublease as of the date aforesaid.

                  SUBLANDLORD:           ATTEST:   GATEWAY, INC., a Delaware
corporation By:       By:  /s/  Stephen Smurthwaite    

--------------------------------------------------------------------------------

   Its:  Vice President    Its:              

--------------------------------------------------------------------------------

                      SUBTENANT:           ATTEST:   COSTAR REALTY INFORMATION,
INC.,
a Delaware corporation           By:  
   Its:   /s/  Carla Garrett
  Secretary   By:  /s/  Andrew Florance
   Its:  Chief Executive Officer           ATTEST:   COSTAR GROUP, INC.,
a Delaware corporation           By:  
   Its:   /s/  Carla Garrett
  Secretary   By:  /s/  Andrew Florance
   Its:  Chief Executive Officer

18